Citation Nr: 0805920	
Decision Date: 02/21/08    Archive Date: 03/03/08

DOCKET NO.  06-03 762A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for the cause of the 
veteran's death.

2.  Whether new and material evidence has been received to 
reopen a claim for  accrued benefits.

3.  Basic eligibility for nonservice-connected death pension 
benefits.


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The appellant has brought this claim as the widow of the 
deceased veteran, who died in December 1974.  Certification 
by the service department shows that the veteran had 
recognized guerilla service from February 28, 1943 to 
September 4, 1945, and Regular Philippine Army service from 
September 5, 1945 to March 10, 1946.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, which denied the 
above claims. 


FINDINGS OF FACT

1.  In an unappealed decision, dated in June 2000, the RO 
denied claims for service connection for the cause of the 
veteran's death, and for accrued benefits.  

2.  The evidence received since the RO's June 2000 decision, 
which denied claims for service connection for the cause of 
the veteran's death and for accrued benefits, which was not 
previously of record, and which is not cumulative of other 
evidence of record, does not raise a reasonable possibility 
of substantiating the claims.  

3.  The service department certified that the veteran had 
recognized guerrilla service from February 28, 1943 to 
September 4, 1945, and Regular Philippine Army service from 
September 5, 1945 to March 10, 1946.  




CONCLUSIONS OF LAW

1.  New and material evidence has not been received since the 
RO's June 2000 decision, which denied claims for service 
connection for the cause of the veteran's death, and for 
accrued benefits; the claims for service connection for the 
cause of the veteran's death, and for accrued benefits, are 
not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2007).  

2.  The veteran's military service is not qualifying service 
for VA nonservice-connected death pension benefits.  38 
U.S.C.A. § 107(a) (West 2002); 38 C.F.R. §§ 3.40, 3.41 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant essentially argues that new and material 
evidence has been presented to reopen her claim for service 
connection for the cause of the veteran's death.  She 
essentially asserts that the veteran was treated for malaria 
during his service, and that this condition eventually caused 
or contributed to his death.  See appellant's notice of 
disagreement, received in August 2005.  She further argues 
that she is entitled to accrued benefits, and nonservice-
connected death pension benefits.  

In June 2000, the RO denied the appellant's claims for 
service connection for the cause of the veteran's death, and 
for accrued benefits.  There was no appeal, and the RO's 
decision became final.  See 38 U.S.C.A. § 7105(c) (West 
2002).  

In November 2004, the appellant filed to reopen her claims, 
and in an April 2005 rating decision, the RO denied the 
claims.  The appellant has appealed this decision.   

The U.S. Court of Appeals for the Federal Circuit (CAFC) has 
held that the new-and-material-evidence requirement set forth 
in 38 U.S.C.A. § 5108 (West 2002) applies to the reopening of 
claims that were previously disallowed for any reason.  See 
D'Amico v. West, 209 F.3d 1322, 1326-1327 (Fed. Cir. 2000).  
In light of this holding, it appears that even a claim for 
accrued benefits that has previously been finally denied must 
first meet the new-and-material-evidence standard before such 
claim can be reopened.  

The Board will first analyze the application to reopen the 
claim for service connection for the cause of the veteran's 
death.  

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The 
governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (2007).  

A final decision cannot be reopened unless new and material 
evidence is presented. Pursuant to 38 U.S.C.A. § 5108.  The 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

The appellant's claim to reopen was received at the RO after 
August 29, 2001.  For claims filed on and after August 29, 
2001, new evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

For a grant of service connection for the cause of death, 
pertinent regulations require a showing that either the fatal 
disease was incurred in or aggravated by service or, in some 
instances, was manifest to a compensable degree within one 
year of service discharge.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  In the absence of such 
evidence, the regulations require a showing that a service-
connected disability caused or contributed substantially or 
materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 
3.310(a), 3.312.  

With respect to the principal cause of death, VA regulations 
provide that a "service-connected disability will be 
considered as the principal cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto."  38 C.F.R. § 3.312(b).  

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  38 C.F.R. § 3.312.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  Id.  Service-connected diseases or injuries 
involving active processes affecting vital organs receive 
careful consideration as a contributory cause of death, the 
primary cause being unrelated, from the viewpoint of whether 
there were resulting debilitating effects and general 
impairment of health to an extent that would render the 
person materially less capable of resisting the effects of 
other disease or injury primarily causing death.  Id.

The veteran's certificate of death indicates that he died in 
December 1974, at the Caraga Regional Hospital, at the age of 
60.  The only cause of death listed is "hepatoma."  

Service connection was not in effect for any disease or 
disability during the veteran's lifetime.  

At the time of the RO's June 2000 rating decision, there were 
no service medical records associated with the claims file.  
As for the post-service medical evidence, it included a 
Philippine Army separation examination report, which 
referenced July 1946 laboratory tests and chest X-rays, which 
noted that he "has been sick of malaria since 1944, that the 
"abdominal viscera" were clinically evaluated as normal, 
and which indicated that a "wound, injury, or disease had 
been incurred in the line of duty."  

In addition, VA records were on file, which merely indicated 
that the veteran was treated in a VA hospital in 1978.  The 
nature and extent of this treatment was not identified.  
Other relevant evidence included the veteran's Affidavit For 
Philippine Army Personnel ("AFPAP") dated May 1946, which 
did not contain any indication that he was ever wounded, or 
received a Purple Heart, or that he was ever a prisoner-of-
war (POW).  Furthermore, the AFPAP did not identify any 
injuries or disabilities.  A certification from the Assistant 
Adjutant General, Armed Forces of the Philippines (AAG/AFP), 
dated in May 1987, indicated that the veteran had been 
treated for malaria between February and March of 1944.  

At the time of the RO's June 2000 decision, there was no 
evidence to show that the veteran had been treated for a 
hepatoma during service, nor was there any competent evidence 
to show that tumor associated with the veteran's hepatoma was 
manifest to a compensable degree within one year of 
separation from service.  See 38 C.F.R. §§ 3.307, 3.309.  The 
record showed that the veteran had not been service connected 
for any disability during his lifetime, and that the only 
evidence of a hepatoma was in his certificate of death, which 
showed that he died in 1974.  This is approximately 27 years 
after separation from service.  Furthermore, there was no 
competent evidence which indicated that the veteran's cause 
of death was related to his service.   

Evidence received since the RO's June 2000 decision includes 
a statement from a private physician, V.M.R., M.D., dated in 
August 2005, which shows that the physician stated that the 
veteran had been treated for a hepatoma for three days in 
December 1974, and that no other records were available.  See 
also, statement from the Caraga Regional Hospital ("CRH"), 
received in August 2005 (stating that the veteran was treated 
between December 1, 1974 and December 3, 1974, and that no 
other records were available).   A "record of admission" 
from CRH shows that the veteran was treated by Dr. V.M.R. 
between December 1, 1974 and December 3, 1974.  

Other evidence includes a number of documents that are 
duplicative of those that were associated with the claims 
file as of June 2000 decision including, but not limited to, 
the certificate of death, the May 1946 AFPAP, the May 1987 
certification from the AAG/AFP, and several documents from 
the Philippine Veterans Affairs Office ("PVAO"), to include 
documents associated with the appellant's pension claim with 
the PVAO.  

This evidence, which was not of record at the time of the 
June 2000 RO decision, is not cumulative, and is "new" 
within the meaning of 38 C.F.R. § 3.156.  However, the Board 
finds that this evidence is not "material".  None of the 
submitted evidence includes competent evidence to show that 
the veteran had been treated for a hepatoma during service, 
that tumor associated with the veteran's hepatoma was 
manifest to a compensable degree within one year of 
separation from service, or that the veteran's cause of death 
was related to his service.  

The only other pertinent evidence received since the June 
2000 denial of the claim consists of written testimony from 
the appellant.  The appellant's own testimony and assertions 
as to a causal connection between the veteran's service and a 
current disability is duplicative and not new and material.   
Moray v. Brown, 5 Vet. App. 211 (1993) (lay assertions on 
medical causation do not constitute material evidence to 
reopen a previously denied claim).  In Routen v. Brown, 10 
Vet. App. 183, 186 (1997), the Court noted "[l]ay assertions 
of medical causation . . . cannot suffice to reopen a claim 
under 38 U.S.C.A. 5108."  The appellant is essentially 
repeating the assertions made in her prior claim.  The Board 
therefore finds that the submitted evidence is not both new 
and material and does not raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156.  The claim is 
therefore not reopened.  

Because the appellant has not fulfilled her threshold burden 
of submitting new and material evidence to reopen her finally 
disallowed claim, the benefit-of-the-doubt doctrine is 
inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

With regard to the application to reopen the claim for 
accrued benefits, accrued benefits are defined as periodic 
monetary benefits to which an individual was entitled at 
death based on evidence in the file at death and due and 
unpaid for a period not to exceed two years prior to the last 
date of entitlement (i.e., the veteran's death).  38 U.S.C.A. 
§ 5121(a); 38 C.F.R. § 3.1000(a).  The veteran must have had 
a claim pending at the time of his death for such benefits or 
else be entitled to them under an existing rating or 
decision.  Jones v. West, 136 F.3d 1296, 1299-1300 (Fed. Cir. 
1998).  In addition, an application for accrued benefits must 
be filed within 1 year after the date of death.  38 C.F.R. § 
3.1000(c).  

In this case, at the time of the veteran's death in 1974, 
service connection was not in effect for any disabilities.  
In the first part of this decision, the Board has denied the 
appellant's claim for service connection for the cause of the 
veteran's death.  

In April 1998, the appellant filed a claim for accrued 
benefits.  In June 2000, the RO denied the claim, after 
noting that her claim was not filed within one year of the 
date of the veteran's death.  See 38 U.S.C.A. § 5121(c); 38 
C.F.R. § 3.1000(c).  The Board further notes that the 
evidence did not show that the veteran had a claim pending at 
the time of his death, or that he was otherwise entitled to 
them under an existing rating or decision.  See 38 U.S.C.A. § 
5121(a); 38 C.F.R. § 3.1000(a).  In fact, there was no 
evidence that the veteran ever filed a claim with VA.  In 
summary, at the time of the RO's June 2000 decision, there 
was no evidence to show that the appellant had filed a claim 
within one year of the date of the veteran's death, that the 
veteran had periodic monetary benefits at the time of his 
death which were due and unpaid, or that the veteran had a 
claim pending at time of death.  

In November 2004, the appellant filed to reopen her claim for 
accrued benefits.  In April 2005, the RO denied the claim.  

The Board finds that new and material evidence has not been 
submitted to reopen the claim.  As previously stated, the 
submitted evidence includes a number of documents that are 
duplicative of those that were associated with the claims 
file as of June 2000 decision, including, but not limited to, 
the certificate of death, the May 1946 AFPAP, the May 1987 
certification from the AAG/AFP, and documents from the PVAO.  
Other "new" evidence was also previously discussed, and it 
relates to the veteran's December 1974 hospitalization.  
However, none of the submitted evidence shows that the 
appellant filed a claim within one year of the date of the 
veteran's death.  The Board further notes that none of the 
submitted evidence shows that the veteran had periodic 
monetary benefits at the time of his death which were due and 
unpaid, or that the veteran had a claim pending at time of 
death.  See Jones; Zevalkink v. Brown, 6 Vet. App. 483, 488 
(1994), aff'd 102 F.3d 1236, 1300 (Fed. Cir. 1996); cert. 
denied 117 S.Ct. 2478 (1997).  The Board therefore finds that 
the submitted evidence is not both new and material, and that 
it does not raise a reasonable possibility of substantiating 
the claim.  38 C.F.R. § 3.156.  The claim is therefore not 
reopened.  

With regard to the appellant's claim for nonservice-connected 
death pension, in general, a surviving spouse of a veteran 
who served 90 days or more during a period of war may be 
entitled to VA nonservice-connected death pension benefits.  
38 U.S.C.A. § 1541 (West 2002).  

The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2007).  

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the U.S. pursuant to the military order of the President 
dated July 26, 1941, including among such military forces 
organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander
in Chief, Southwest Pacific Area, or other competent 
authority in the Army of the United States, shall not be 
deemed to have been active military, naval, or air service 
for the purposes of any law of the U.S. conferring rights, 
privileges, or benefits upon any person by reason of the 
service of such person or the service of any other person in 
the Armed Forces, except for specified benefits which do not 
include death pension benefits authorized by chapter 15, 
title 38, U.S. Code.  38 U.S.C.A. § 107(a) (West 2002); 38 
C.F.R. §§ 3.40, 3.41 (2007).  

In this case, the service department verified that the 
veteran had service as a recognized guerilla from February 
28, 1943 to September 4, 1945, and Regular Philippine Army 
service from September 5, 1945 to March 10, 1946.  The law 
specifically excludes such service for purposes of 
entitlement to death pension benefits.  Id.; Cacalda v. 
Brown, 9 Vet. App. 261 (1996) (per curiam).  The appellant 
has not contested that the veteran had any service other than 
that verified by the service department.  The law 
specifically excludes such service for purposes of 
entitlement to death pension benefits.  Id.  Because the 
Board has concluded that there is no disagreement with 
respect to the veteran's service, the VCAA is not for 
application and no further development is warranted, as noted 
above.  See Pelea v. Nicholson, 19 Vet. App. 296 (2005).  
Consequently, the Board finds that there is no legal basis on 
which the appellant's claim can be based.  As the law and not 
the evidence is dispositive on this issue, it must be denied 
because of lack of legal merit.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994); 38 U.S.C.A. § 107; 38 C.F.R. §§ 3.40, 
3.41.  

Duties to Notify and Assist

With regard to the issue of reopening the claim for service 
connection for the cause of the veteran's death, the Board 
finds that VA has satisfied its duties to the appellant under 
the Veterans Claims Assistance Act of 2000 (VCAA).  A VCAA 
notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112 (2004).

VA has made all reasonable efforts to assist the appellant in 
the development of her claims, has notified her of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
her.  In a letter, dated in January 2005, the appellant was 
notified of the information and evidence needed to 
substantiate and complete the claim.  The January 2005 VCAA 
notice complied with the requirement that the notice must 
precede the adjudication.  Mayfield v. Nicholson (Mayfield 
II), 444 F.3d 1328 (Fed. Cir. 2006); aff'd Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. Dec. 21, 2006).   

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  As the claim has been denied, any 
questions as to the disability rating or the appropriate 
effective date to be assigned are moot.  Therefore, VA's duty 
to notify the appellant has been satisfied, and no prejudice 
to the appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  

Finally, in a recent decision, Kent v. Nicholson, 20 Vet. 
App. 1 (2006), the Court stated that VA's obligation to 
provide a claimant with notice of what constitutes new and 
material evidence to reopen a service connection claim may be 
affected by the evidence that was of record at the time that 
the prior claim was finally denied.  In such cases, the Court 
in Kent stated that the VCAA requires the Secretary to look 
at the bases for the denial in the prior decision and to 
respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  

In January 2005, the appellant was told that she had to 
submit new and material evidence to reopen her claim for 
service connection for the cause of the veteran's death.  She 
was informed that she had to submit medical evidence that 
"will show a reasonable probability that the condition that 
contributed to the veteran's death was caused by injury or 
disease that began during service."  In addition, any 
deficiency of notice under Kent would be harmless error, as 
the appellant has demonstrated actual knowledge, based upon 
her statements, received in August 2005 (notice of 
disagreement), substantive appeal (VA Form 9), received in 
February 2006, and statement, received in January 2007.  
Therefore, the record shows that the appellant has actual 
knowledge of the evidence necessary to substantiate the 
claim, based upon her arguments.  

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the appellant in obtaining evidence.  
It appears that all known and available records relevant to 
the issue on appeal have been obtained and are associated 
with the veteran's claims files.  In this regard, in 
statements from Dr. V.M.R., and the Caraga Regional Hospital, 
state that the hospital has a 15-year retention policy, and 
that the veteran's records of treatment in 1974 are therefore 
not available.  As the Board has determined that new and 
material evidence has not been presented, a remand for an 
etiological opinion is not required to decide the claim.  See 
38 U.S.C.A. § 5103A(f) (West 2002).  The Board therefore 
concludes that a decision on the merits at this time does not 
violate the VCAA, nor prejudice the appellant under Bernard 
v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the appellant 
has not been prejudiced by a failure of VA in its duty to 
assist, and that any violation of the duty to assist could be 
no more than harmless error.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).

With respect to the death pension and accrued benefits 
claims, the Board notes that Congress, in enacting the VCAA, 
noted the importance of balancing the duty to assist with 
"the futility of requiring VA to develop claims where there 
is no reasonably possibility that the assistance would 
substantiate the claim."  Mason v. Principi, 16 Vet. App. 
129, 132 (2002) (quoting 146 CONG. REC. S9212 (daily ed. 
Sept. 25, 2000) (statement of Sen. Rockefeller)).  The 
service department has certified that the veteran had 
Recognized Guerilla Service from February 28, 1943 to 
September 4, 1945, and Regular Philippine Army service from 
September 5, 1945 to March 10, 1946.  The veteran had no 
claims pending during his life time, and he was not service-
connected for any disability.  The appellant does not contend 
otherwise.  When the law and not the evidence is dispositive 
of a claim, the VCAA is not applicable.  See Mason at 132 
(VCAA not applicable to a claim for nonservice-connected 
pension when the claimant did not serve on active duty during 
a period of war); Smith (Claudus) v. Gober, 14 Vet. App. 227 
(2000) (VCAA did not affect a Federal statute that prohibited 
payment of interest on past due benefits), aff'd, 28 F.3d 
1384 (Fed. Cir. 2002).  As the law is dispositive in the 
instant claims, the VCAA is not applicable.  


ORDER

New and material evidence not having been submitted to reopen 
the claim for service connection for the cause of the 
veteran's death, the appeal is denied.

New and material evidence not having been submitted to reopen 
the claim for accrued benefits, the appeal is denied.

Basic eligibility for nonservice-connected death pension 
benefits is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


